Title: To James Madison from John Atkinson, 27 March 1806 (Abstract)
From: Atkinson, John
To: Madison, James


                    § From John Atkinson. 27 March, New York. “My Friend Mr: George Joy ⟨re⟩quests me to procure for him here […] Signatures as a recommendation for the Consulship of Rotterdam and forward th⟨em⟩ to you. ’Tis so long since he left this City that few Merchants who are acquainted with him are to be found, of course I find difficulty in getting Signatures, but were his Merits known I am satisfied they would have been Numerous.”
                 